DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/10/2020, 10/15/2020, 1/15/2021 and 06/10/2021 are in compliance with the provisions on 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
Applicant’s specification Paragraph (58) recites:
“For example, FIG. 4 illustrates example curves of angular acceleration 404 and stabilizer state 406. The curve of stabilizer state 406 may show values of the stabilizer state 406, which may range between a maximum value (max 422, fully intentional value) and a minimum value (min 424, fully unintentional value). The maximum value may indicate the intentionality of the motion being fully intended, and the minimum value may indicate the intentionality of the motion being fully unintended. Values between the maximum value and the minimum value may indicate the intentionality of the motion being intermediately intended.”
However, Applicant’s specification Paragraph (56) recites:
“In some implementations, the intentionality of the motion of the image capture device/housing may be determined as being fully intentional based on one or more motion (e.g., angular acceleration) of the image capture device/housing being smaller than a fully intentional motion threshold value (e.g., fully intentional angular acceleration threshold value) and/or other information. The intentionality of the motion of the image capture device/housing may be determined as being fully unintentional based on one or more motion (e.g., angular acceleration) of the image capture device/housing being greater than a fully unintentional motion threshold value (e.g., fully unintentional angular acceleration threshold value) and/or other information. The fully intentional motion threshold value may be smaller than the fully unintentional motion threshold value. For example, fully intentional angular acceleration threshold value may be set at 200.degree./s.sup.2 and fully unintentional angular acceleration threshold value may be set at 2000.degree./s.sup.2. Other threshold values are contemplated.”
Based on paragraph (56) and Figure 4 of applicant’s drawings, it appears “Max 422” is the fully unintentional value since fully unintentional motion is determined when the angular acceleration is greater than max 422. Further, it appears “Min 424” is the fully intentional value since fully intentional motion is determined when the angular acceleration is smaller than min 424. Furthermore, Min 242 is smaller than Max 422.

Examiner believes paragraph (58) should instead recite:
“For example, FIG. 4 illustrates example curves of angular acceleration 404 and stabilizer state 406. The curve of stabilizer state 406 may show values of the stabilizer state 406, which may range between a maximum value (max 422, fully unintentional value) and a minimum value (min 424, fully intentional unintended, and the minimum value may indicate the intentionality of the motion being fully intended. Values between the maximum value and the minimum value may indicate the intentionality of the motion being intermediately intended.”

Appropriate correction is required.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with DAE CHO (Reg. #:67,769) on 8/13/2021.
Amendment as follows:
In claim 1, line 8, change “different moments within the capture duration” to “different moments within the capture duration;”

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

	“the angular acceleration information characterizing angular accelerations of the image capture device at different moments within the capture duration determine intentionality of motion of the image capture device as a function of progress through the capture duration based on the angular acceleration information, wherein: the intentionality of the motion of the image capture device is determined as being fully intentional based on the angular acceleration of the image capture device being smaller than a fully intentional angular acceleration threshold value; and the intentionality of the motion of the image capture device is determined as being fully unintentional based on the angular acceleration of the image capture device being greater than a fully unintentional angular acceleration threshold value, the fully intentional angular acceleration threshold value being smaller than the fully unintentional angular acceleration threshold value; determine a viewing window for the visual content as the function of progress through the capture duration based on the intentionality of the motion of the image capture device, the viewing window defining one or more extents of the visual content; and generate stabilized visual content of a video based on the viewing window, the stabilized visual content including a punchout of the one or more extents of the visual content within the viewing window.”

Claims 2-10 depend on, and further limit, independent claim 1. Therefore, claims 2-10 are considered allowable for the same reasons.
Claim 11 is allowable for the same reasons as claim 1.



Proca et al. (US 2013/0141600 A1) (hereafter referred as Proca) teaches A system that stabilizes videos, the system comprising (Proca, Fig. 3, Paragraph 0023): 
one or more physical processors (Proca, Fig. 3, Processor 352) configured by machine-readable instructions to: 
obtain visual information, the visual information defining visual content captured by an image capture device during a capture duration, the visual content having a field of view (Proca, Fig. 3, Image Sensor 100, Paragraph 0024); 
obtain angular acceleration information, the angular acceleration information characterizing angular accelerations of the image capture device at different moments within the capture duration determine intentionality of motion of the image capture device as a function of progress through the capture duration based on the angular acceleration information (Proca, Fig. 3, Gyroscope 330, Paragraph 0030);;
determine intentionality of motion of the image capture device as a function of progress through the capture duration based on the angular acceleration information (Proca, Fig. 6, Block 622, Fig. 9, Blocks 916, 918 and 920, Paragraphs 0071-0074, Detection of panning is interpreted as intentional motion.); 
determine a viewing window (Proca, Fig. 5A and 5B, Paragraph 0044-0045, The active pixel locations is the viewing window.) for the visual content as the function of progress through the capture duration based on the intentionality of the motion of the 
generate stabilized visual content of a video based on the viewing window, the stabilized visual content including a punchout of the one or more extents of the visual content within the viewing window (Proca, Figs. 5A-B, Paragraphs 0036, 0044-0045, The active pixel locations are a punchout of the image sensor pixels.).
	However, Proca does not teach wherein: the intentionality of the motion of the image capture device is determined as being fully intentional based on the angular acceleration of the image capture device being smaller than a fully intentional angular acceleration threshold value; and the intentionality of the motion of the image capture device is determined as being fully unintentional based on the angular acceleration of the image capture device being greater than a fully unintentional angular acceleration threshold value, the fully intentional angular acceleration threshold value being smaller than the fully unintentional angular acceleration threshold value.
	
	Platte et al. (US 4,864,409) teaches a system that stabilizes videos (Platte, Fig. 2), the system comprising: 
one or more physical processors configured by machine-readable instructions to (Platte, Fig. 2, Processor): 
obtain visual information, the visual information defining visual content captured by an image capture device during a capture duration, the visual content having a field of view (Platte, Fig. 2-3, CCD); 

determine intentionality of motion of the image capture device as a function of progress through the capture duration based on the acceleration information, wherein: 
the intentionality of the motion of the image capture device is determined as being fully intentional based on the acceleration of the image capture device being smaller than an acceleration threshold value (Platte, Column 3, Lines 20-45); and 
the intentionality of the motion of the image capture device is determined as being fully unintentional based on the acceleration of the image capture device being greater than the acceleration threshold value (Platte, Column 3, Lines 20-45), 
determine a viewing window for the visual content as the function of progress through the capture duration based on the intentionality of the motion of the image capture device, the viewing window defining one or more extents of the visual content (Platte, Fig. 1, Column 2, Lines 15-50); and 
generate stabilized visual content of a video based on the viewing window, the stabilized visual content including a punchout of the one or more extents of the visual content within the viewing window (Platte, Fig. 1, Column 2, Lines 15-50).
However, Proca does not teach wherein: the intentionality of the motion of the image capture device is determined as being fully intentional based on the angular acceleration of the image capture device being smaller than a fully intentional angular acceleration threshold value; and the intentionality of the motion of the image capture device is determined as being fully unintentional based on the angular acceleration of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312.  The examiner can normally be reached on Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/WESLEY J CHIU/           Examiner, Art Unit 2698            


/TWYLER L HASKINS/           Supervisory Patent Examiner, Art Unit 2698